DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see REMARKS, filed on 11/26/2021, with respect to the rejections of claims 1-17 under 35 U.S.C. 103 as being unpatentable over (3GPP TSG RAN WG1 NR Ad-Hoc #2, Qingdao, P.R. China, 27th-30th June 2017, R1-1710761, Agenda item: 5.1.7, Source: Samsung, Title: Wider Bandwidth Operations, now onwards Document Samsung), in view of (3GPP TSG RAN WG1 Meeting NR#2, Qingdao, China, 27th-30th June 2017, R1-1710883, Source: Nokia, Alcatel-Lucent Shanghai Bell, Title: On wider band aspects of NR, Agenda Item: 5.1.7, now onwards Document Nokia) have been fully considered and are persuasive.  Therefore, the non-final rejection dated 08/25/2021 has been withdrawn.  
The objections of claims 3 and 12 are withdrawn in view of appropriate amendments

 Allowable Subject Matter
4.	Claims 1-3, 7-12, and 16-18 (now 1-12) are allowed.  The following is an examiner’s statement of reasons for allowance: The arguments found to be persuasive.  The main reason of allowance is the inclusions of limitations in claims 1, 10, and 18 
“receiving, from a network, configuration information comprising (i) information for an initial BWP and (ii) information for downlink (DL) BWPs;”
“receiving, from the network a signal on the initial BWP based on performing an initial access procedure;”
“receiving, from the network, downlink control information (DCI) on the initial BWP, where the DCI is related to switching a DL BWP on a first BWP among the DL BWPs;”
“transmitting, to the network, a signal on the second BWP.”
Thus, the claims being interpreted in light of applicant’s disclosure and in view of persuasive arguments are found to distinguish over the arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.D/Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463